UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 OMAR OSMAN MOHAMED,                     :        18cv11193 (DLC)
                                         :
                           Petitioner,   :        S8 06cr0600-44
                                         :             (DLC)
                -v-                      :
                                         :       OPINION AND ORDER
 UNITED STATES OF AMERICA.               :
                                         :
                                         :
 -------------------------------------- X

APPEARANCES

For the petitioner:
Duane Morris LLP
Thomas R. Newman
Kimball Ann Lane
1540 Broadway
New York, NY 10036

For the United States of America:
United States Attorney
Southern District of New York
Geoffrey S. Berman
Andrew A. Rohrbach
One Saint Andrew’s Plaza
New York, NY 10007

DENISE COTE, District Judge:

     Omar Osman Mohamed (“Mohamed”) brings a petition for a writ

of error coram nobis.    For the following reasons, his petition

is denied.

                              Background

     Mohamed is a Somali citizen who entered the United States

as a refugee in 1995.    A year later, he became a lawful

permanent resident.     On November 7, 2007, Mohamed pleaded guilty
before Magistrate Judge James C. Francis IV to a superseding

information charging him with misdemeanor possession without a

prescription of khat plants containing cathinone, in violation

of 21 U.S.C. § 844(a). 1   As part of Mohamed’s plea allocution,

Judge Francis asked Mohamed if he understood that, as a lawful

permanent resident, “you may be subject to deportation on the

basis of your conviction.”    Mohamed acknowledged this fact.

This Court accepted Mohamed’s plea on November 27, 2007.    On

February 8, 2008, Mohamed was sentenced to time served, a $25

special assessment, and a one-year term of supervised release.

     Almost a decade later, in June 2017, a Minnesota state

court found Mohamed guilty of insurance fraud for referring two

patients to a doctor in violation of Minn. Stat. 609.612, subd.

2.   The Department of Homeland Security (“DHS”) detained

Mohamed, asserting that he was eligible for removal based on his

2008 and 2017 convictions.

     Mohamed went through several rounds of immigration

proceedings to prevent removal.    In the first proceeding, the

Immigration Judge granted Mohamed discretionary cancellation of

removal and, in the alternative, found that he met the statutory

criteria for asylum and a withholding of removal.    The Board of




1 Khat is a plant that is grown and imported from the horn of
Africa. Khat contains cathinone, a Schedule I controlled
substance, and cathine, a Schedule IV controlled substance.

                                  2
Immigration Appeals (“BIA”) remanded.    On remand, the

Immigration Judge rejected Mohamed’s asylum claim but again

granted Mohamed a withholding of removal.    Again, the BIA

remanded.   On remand for the second time, the Immigration Judge

denied Mohamed all relief and ordered that he be removed from

the country.   Mohamed’s appeal to the BIA is pending.

     On November 29, 2018, Mohamed, proceeding pro se, filed a

petition for a writ of habeas corpus under 28 U.S.C. § 2255 to

vacate, set aside, or correct his 2008 conviction.    Mohamed

contended that his trial counsel was constitutionally

ineffective because he failed to arrange a plea that avoided

adverse immigration consequences and failed to advise Mohamed

that his drug conviction could trigger automatic removal.      On

December 12, 2018, the Court directed Mohamed to explain why §

2255’s one-year limitations period should be tolled.      Mohamed

responded that his delay was attributable to his ignorance of

the immigration consequences of his plea until removal

proceedings began and because his lack of English proficiency

limited his understanding of the plea.    On April 9, 2019, the

Court denied Mohamed’s petition, finding that during his plea

allocution he had been advised of the potential immigration

consequences of his plea and affirmed that he could communicate

in English.    Therefore, § 2255’s statute of limitations was not

tolled and Mohamed’s petition was untimely.


                                  3
     On December 5, 2019, Mohamed, now represented by counsel,

filed this petition for a writ of error coram nobis, alleging

that his representation by trial counsel was constitutionally

deficient for a slightly different reason.    This petition

identifies counsel’s error as advising Mohamed that he “may” be

deported when counsel was obligated by law to advise Mohamed

that he “would” be deported based on his plea of guilty to

unlawful possession of a controlled substance.    The Government

filed its opposition on January 29, 2020.    The motion was fully

submitted on February 13.

                            Discussion

     “A writ of error coram nobis is an extraordinary remedy, .

. . typically available only when habeas relief is unwarranted

because the petitioner is no longer in custody.”    Kovacs v.

United States, 744 F.3d 44, 49 (2d Cir. 2014) (citation

omitted).   To obtain coram nobis relief a petitioner “must

demonstrate that 1) there are circumstances compelling such

action to achieve justice, 2) sound reasons exist for failure to

seek appropriate earlier relief, and 3) the petitioner continues

to suffer legal consequences from his conviction that may be

remedied by granting of the writ.”    Id. (citation omitted).

“For purposes of a writ of error coram nobis, the petitioner’s

conviction is presumed to be correct, and the burden rests on

the accused to show otherwise.”   Foont v. United States, 93 F.3d


                                  4
76, 78-79 (2d Cir. 1996) (citation omitted).    “Ineffective

assistance of counsel, including during the plea-bargaining

process, is a circumstance compelling the grant of a timely

application for coram nobis relief.”    Doe v. United States, 915

F.3d 905, 910 (2d Cir. 2019).

     “To prove ineffective assistance, a petitioner must show

that defense counsel’s performance was objectively unreasonable

and that the deficient performance prejudiced the defense.”

Doe, 915 F.3d at 910 (citation omitted).    As to the first prong,

a “[p]etitioner establishes that counsel’s performance was

objectively unreasonable if it was outside the wide range of

professionally competent assistance.”   Strickland v. Washington,

466 U.S. 668, 690 (1984).   “To establish prejudice due to

counsel’s deficient performance in the context of a plea, the

defendant must show that there is a reasonable probability that,

but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.”    Hill v. Lockhart, 474

U.S. 52, 59 (1985).   To demonstrate prejudice from ignorance of

the immigration consequences of a plea agreement, a petitioner

must show both that “he placed particular emphasis on

immigration consequences in deciding whether or not to plead

guilty” and that “but for counsel’s unprofessional errors, there

was a reasonable probability that the petitioner could have

negotiated a plea that did not impact immigration status or that


                                 5
he would have litigated an available defense.”     Doe, 915 F.3d at

911 (citation omitted).

     Mohamed’s petition relies on the Supreme Court’s decision

in Padilla v. Kentucky, 559 U.S. 356 (2010).     Citing the “unique

nature of deportation,” the Court in Padilla concluded that,

although removal is not a direct consequence of a criminal

conviction, it falls under the ambit of the Sixth Amendment

right to counsel.    Id. at 364.   Therefore, defendants are

entitled to accurate advice about the deportation consequences

of a plea bargain.    Id. at 366-69, 374.   The Supreme Court later

concluded that “Padilla does not have retroactive effect.”

Chaidez v. United States, 568 U.S. 342, 344 (2013).

     Even if Padilla had retroactive effect, petitioner has not

shown that the advice given by Mohamed’s counsel fell below a

reasonable level of professional competence. 2   In this petition,

Mohamed no longer contests that he was told that he was at risk

of being deported because of his conviction.     Trial counsel’s

statement that Mohamed “may” face deportation, which it is




2 Mohamed’s wife and current counsel filed affidavits stating
that the attorney who represented Mohamed in 2007 has not
responded to requests for a statement describing the
conversations he had with Mohamed about his plea. Mohamed’s
affidavit in support of this motion represents that his trial
counsel did not inform him that he “would” be deported as a
consequence of his guilty plea. This Opinion assumes that the
attorney did not advise Mohammed that he “would” be deported
because of his conviction.

                                   6
assumed for purposes of this Opinion accurately captures

counsel’s advice to Mohamed, was far more accurate than would

have been advice that he would definitely be deported because of

his plea.   Deportation was not a certainty, and Mohamed’s

attorney was not required to advise him that it was.

     In this petition, Mohamed does not suggest that removal

proceedings were initiated immediately following his 2008

conviction.   And, whenever they were begun, Mohamed had avenues

of relief available to him.   When removal proceedings began,

Mohamed could, and did, pursue asylum, Withholding of Removal,

and relief under the Convention Against Torture to forestall or

prevent removal.

     Nor is there support in precedent for finding that

Mohamed’s counsel was ineffective.   Courts in this Circuit have

found deficient performance based on descriptions of immigration

consequences, but they have done so only when counsel’s advice

was plainly erroneous.   See, e.g., Doe, 915 F.3d at 911 (counsel

assured petitioner that he “should not have a problem with the

immigration authorities and should not face deportation”);

Kovacs, 744 F.3d at 50 (“repeated erroneous assurances by

[counsel] that misprision of felony was not a deportable

offense”); Couto, 311 F.3d at 187-88 (“affirmatively misled

Defendant into believing there were things that could be done to

avoid deportation (when in fact there were none)”).


                                 7
     Moreover, Mohamed’s claim that his attorney provided

ineffective assistance is governed by the Second Circuit law in

force at the time of his plea in 2007.     As of that time, “an

affirmative misrepresentation by counsel as to the deportation

consequences of a guilty plea is . . . objectively

unreasonable.”   Couto, 311 F.3d at 188.    In order to prove that

he received ineffective assistance, then, Mohamed must show,

inter alia, that his trial counsel made an affirmative

misrepresentation when counsel advised him that he “may” be

deported because of his conviction.   This he has not shown.

     Mohamed’s petition also fails to meet the second

prerequisite to obtain a writ of error coram nobis: that there

were “sound reasons for his delay in seeking to vacate his

conviction.”   Doe, 915 F.3d at 915 (citation omitted).    See also

Chhabra v. United States, 720 F.3d 395, 410 (2d Cir. 2013).

Excusable delay must be determined “in light of the

circumstances of the individual case.”     Chhabra, 720 F.3d at

410-11.

     As the Order denying Mohamed’s § 2255 petition recognized,

there are no sound reasons for him to delay seeking relief for

nearly a decade.   Mohamed did not explore avenues to vacate the

2008 conviction prior to his § 2255 petition in 2018.     Mohamed’s

failure to diligently pursue habeas or other relief

distinguishes his case from those where courts have excused even


                                 8
significant delay in seeking collateral relief.    See, e.g., Doe,

915 F.3d at 915 (finding sound reasons for delay where

government agents assured petitioner that his conviction would

not result in removal).    Mohamed’s delay is not excusable.

                             Conclusion

     Mohamed’s December 5, 2019 petition for a writ of error

coram nobis is denied.    Mohamed has not made a substantial

showing of a denial of a federal right and, therefore, a

certificate of appealability shall not be granted.    Hoffler v.

Bezio, 726 F.3d 144, 154 (2d Cir. 2013); Tankleff v. Senkowski,

135 F.3d 235, 241 (2d Cir. 1998); Rodriquez v. Scully, 905 F.2d

24, 24 (2d Cir. 1990).    Pursuant to 28 U.S.C. § 1915(a)(3), any

appeal from this Opinion and Order would not be taken in good

faith.   Coppedge v. United States, 369 U.S. 438, 445 (1962).


Dated:     New York, New York
           March 30, 2020


                                ________________________________
                                        DENISE COTE
                                  United States District Judge




                                  9
